555 P.2d 488 (1976)
J & J BUILDING CONTRACTORS, INC., a Nevada Corporation, Appellant,
v.
SAVAGE CONSTRUCTION, INC., a Nevada Corporation, Respondent.
No. 8354.
Supreme Court of Nevada.
October 20, 1976.
*489 John J. McCune and Paul J. Williams, Reno, for appellant.
Robert A. Grayson, Carson City, for respondent.

OPINION
PER CURIAM:
After hearing argument of counsel, reviewing the record and considering the briefs on file herein, we conclude there is substantial, though conflicting, evidence to support the trial court's findings.
Where a trial court, sitting without a jury, makes a determination upon conflicting evidence, that determination will not be disturbed on appeal where, as here, it is supported by substantial evidence. Alves v. Bumguardner, 91 Nev. 799, 544 P.2d 436 (1975); County of Clark v. Lucas, 91 Nev. 263, 534 P.2d 499 (1975); Fletcher v. Fletcher, 89 Nev. 540, 516 P.2d 103 (1973).
Affirmed.